AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00131-LGW-BWC Document 8 Filed 02/17/21 Page 1 of 2

In the Gnited States District Court
Por the Southern District of Georgta

Brunswick Division
KORNEAL TOLLIVER, *
*
Plaintiff, * CIVIL ACTION NO.:: 2:20-cv-131

*

Vv. *

*

UNITED STATES OF AMERICA, *
*

*

Defendant.

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 6. Plaintiff did not file Objections
to this Report and Recommendation. In fact, this Court’s
mailing was returned to the Court as undeliverable, with the
notations: “Return to Sender, Refused, Unable to Forward.”
Dkt. No. 7, p. 1.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, DISMISSES without
prejudice Plaintiff’s Complaint for failure to follow this

Court's Order and Local Rules, DIRECTS the Clerk of Court to

 
Case 2:20-cv-00131-LGW-BWC Document 8 Filed 02/17/21 Page 2 of 2

CLOSE this case and enter the appropriate judgment of dismissal,

and DENIES Plaintiff in forma pauperis status on appeal.

SO ORDERED, this [@ day of Te bv , 2021.

 

\
HON. LYSA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 

AO 724
(Rev, 8/82)

 

 
